Judgment, Supreme Court, New York County (Rose Rubin, J.), rendered April 16, 1987, convicting defendant, after a jury trial, of robbery in the second degree and sentencing him to 2Vz to IV2 years’ imprisonment, is unanimously affirmed.
Unlike the situation of a failure to supply Rosario material, which constitutes per se reversible error, "[w]hen the People delay in producing Rosario material, the reviewing court must ascertain whether the defense was substantially prejudiced by the delay.” (People v Ranghelle, 69 NY2d 56, 63.) The trial court properly concluded that the defense was not substantially prejudiced by the prosecution’s delay in producing the Rosario material, since the material was made available at a time when it was still fully usable by the defense, and while not strictly duplicative of other information provided, it was cumulative thereof. Concur Ross, J. P., Milonas, Wallach and Rubin, JJ.